Citation Nr: 0304702
Decision Date: 03/13/03	Archive Date: 06/02/03

DOCKET NO. 93-13 353               DATE MAR 13, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for a kidney disorder.

(The issue of entitlement to service connection for hypertension
will be the subject of a later decision.) 

REPRESENTATION 

Appellant represented by: Alabama Department of Veterans Affairs 

ATTORNEY FOR THE BOARD 

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to January 1970
and from November 1990 to March 1992.

This case comes to the Board of Veterans' Appeals (Board) from
decisions of the Department of Veterans Affairs (VA) Regional
Office (RO) in Montgomery, Alabama. Service connection for a kidney
disorder was initially denied by the RO in February 1971, and the
veteran did not timely appeal that denial. In October 1998, the
Board reopened the claim for service connection for a kidney
disorder and remanded this issue. The case was returned to the
Board in January 2003.

Further development will be conducted on the issue of entitlement
to service connection for hypertension pursuant to authority
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at
38 C.F.R. 19.9(a)(2)). When it is completed, the Board will provide
notice of the development as required by Rule of Practice 903. (67
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R.
20.903.) After giving the notice and reviewing the appellant's
response to the notice, the Board will prepare a separate decision
addressing this issue.

FINDING OF FACT

The veteran is not shown to currently have a kidney disorder.

CONCLUSION OF LAW

A kidney disorder was not incurred in or aggravated by military
service. 38 U.S.C.A.1110, 1131, (West 2002); 38 C.F.R. 3.303
(2002).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency
of this appeal with the enactment of the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See
38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp. 2002). This law
defines the obligations of the VA with respect to the duty to
assist. The new law also includes an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. The final rule implementing
the VCAA was published on August 29, 2001. 66 Fed. Reg. 45,620-32
(Aug.29, 2001) (codified at 38 C.F.R. 3.102, 3.156(a), 3.159, and
3.326(a)).

First, with respect to the VA's duty to notify the veteran of
information and evidence needed to substantiate and complete a
claim for service connection, in Board remands, the statement of
the case and numerous supplemental statements of the case the
veteran has been effectively notified of the information and
evidence necessary to substantiate his claim. The record shows that
the veteran has been informed most recently in October 2002
correspondence that the VA would provide assistance him getting any
evidence, and he was provided VA forms (VA Form 21 - 4142) that
provide for authorization for release of medical records relative
to any private medical treatment.

Secondly, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate the claim. 38 U.S.C.A. 5103A; 38 C.F.R.
3.159(c)). The record shows that the veteran has identified medical
records that he deemed pertinent to his claim, and the VA has
obtained all such records. Also VA examination have been conducted.
The Board concludes that the requirements of the VCAA have been
satisfied and, therefore, a decision on the merits at this time
does not violate the VCAA or prejudice the veteran. See Quartuccio
v. Principi, 16 Vet. App. 183 (2002) and Bernard v. Brown, 4 Vet.
App. 384 (1993).

3 -

I. Background

The veteran's service medical for his first period of active duty
shows that he was seen at the dispensary for left sided chest pain.
The separation examination showed no pertinent abnormality. Reserve
medical records from 1972 to 1989 show no abnormality relative to
a kidney disability. Medical records from the second period of
service do not reflect any kidney disease. The veteran was
discharged from active duty due to primarily diabetes mellitus.

The veteran was treated at a private facility from May to July 1970
for abnormal urinalysis. He was evaluated in July 1970 for left
flank pain: An intravenous pyelogram was normal. The diagnosis was
urinary tract infection and chronic prostatitis.

A January 1971 VA nephrotomogram showed a probable dromedary kidney
on the left.

In April 1992 the veteran claimed service connection for a number
of medical conditions, including residuals of kidney infections. A
June 1992 VA examination noted that the genitourinary system was
normal. On a November 1996 VA examination, an examination of the
genitourinary system was described as normal.

The veteran received intermittent treatment at VA and private
facilities from 1971 to 2000 for various complaints. These records
contain no diagnosis of a chronic kidney disorder.

Records from the Social Security Administrative (SSA) show that the
veteran was found to be disabled in March 2000 due to respiratory
disabilities. Accompanying medical records including a January 2000
disability examination showed no findings relative to kidney
pathology.

4 -

On an April 2000 VA genitourinary examination, the examiner stated
that there was no residual of kidney disease and that the only
kidney dysfunction the veteran had was the result of poorly
controlled diabetes mellitus.

On an April 2000 VA examination for hypertension, the examiner said
that he minutely reviewed the veteran's claims file. It was noted
that the veteran had had a urinary tract infection in 1970. The
examiner stated that the veteran did have a kidney infection in the
past which was cured. The examiner noted that the veteran had had
intravenous pyelograms (IVP's) which had shown the kidneys to be of
normal size bilaterally which was evidence against unilateral
kidney disease as a cause of hypertension.

On an August 2002 VA genitourinary examination, it was noted that
the veteran had had an enlarged prostate in 1970 and 1974 with
penile discharge, which had cleared with penicillin. The diagnosis
was hydrocele of the right testis, and the examiner commented that
there was no genitourinary condition affecting the veteran's
employment.

On an August 2002 diabetes mellitus examination, the examiner noted
that there were no findings to suggest an abnormal renal function
due to the veteran's diabetes mellitus.

II. Analysis

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303. Service
connection will be rebuttable presumed for certain chronic
diseases, cardiovascular-renal disease, which are manifest to a
compensable degree within the year after active service. 38
U.S.C.A. 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309.

Secondary service connection may be granted for a disability which
is proximately due to or the result of a service- connected
disorder. 38 C.F.R. 3.310(a). 

- 5 -

Secondary service connection may be found in certain instances in
which a service- connected disability aggravates another condition.
When aggravation of a veteran's non-service-connected condition is
proximately due to or the result of a service- connected condition,
the veteran shall be compensated for the degree of disability (but
only that degree) over and above the degree of disability existing
prior to the aggravation. Allen v. Brown, 7 Vet.App. 439 (1995).

During 2000 and 2002 the veteran underwent several VA examinations.
These evaluations showed no evidence of a chronic kidney disorder.
One examiner felt that the veteran could have an abnormal kidney
function due to uncontrolled diabetes mellitus. However, there is
no current evidence of underlying kidney disease.

Under these circumstances the Board finds that the preponderance of
the evidence is against service connection for claimed kidney
disease. Thus, the benefit-of-the- doubt rule does not apply, and
the claims must be denied. 38 U.S.C.A. 5107(b); Gilbert v.
Derwinski, 1 Vet.App. 49 (1990).

ORDER

Service connection for a claimed kidney condition is denied.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.



